DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Keller on 2/25/2022.

The application has been amended as follows: 

Amend “computer-implemented method of executing analytics tasks based on natural-language inputs” in lines 1-2 of claim 1 to recite –computer-implemented method—(i.e. delete “of executing analytics tasks based on natural-language inputs”).

	Amend “the slot value.” in line 4 of claim 5 to recite –a slot value.--.

Amend “receiving additional” in line 2 of claim 6 to recite –receiving an additional--.
missing a slot value;--.

	Amend “the slot value.” in line 6 of claim 8 to recite –a slot value.--.

	Amend “the slot” in line 4 of claim 9 to recite –the slot missing a slot value--.

	Amend “suggested analytics task related to the analytics task” in line 4 of claim 10 to recite –suggested analytics task—(i.e. delete “related to the analytics task”).

	Amend “suggested analytics task related to the analytics task” in line 3 of claim 11 to recite –suggested analytics task—(i.e. delete “related to the analytics task”).

	Amend “A system for executing analytics tasks based on natural-language inputs” in line 1 of claim 13 to recite –A system—(i.e. delete “for executing analytics tasks based on natural-language inputs”).
	Amend “the analytical dataset” in line 7 of claim 13 to recite –the selected analytical dataset--.
th to last line of claim 13 to recite –the selected analytical dataset--.
	Amend “the analytics task” in the last 2 lines of claim 13 to recite –the suggested analytics task--.

	Amend “wherein at least one server that is further configured to cause the system to” in lines 1-2 of claim 14 to recite –wherein the at least one server is further configured to cause the system to—.
	Amend “task on the analytical dataset and” in line 3 of claim 14 to recite –task and—(i.e. delete “on the analytical dataset”).

Amend “wherein at least one server that is further configured to cause the system to” in lines 1-2 of claim 15 to recite –wherein the at least one server is further configured to cause the system to—.
	Amend “task on similar analytical datasets.” in line 3 of claim 15 to recite –task.—(i.e. delete “on similar analytical datasets”).

Amend “wherein at least one server that is further configured to cause the system to:” in lines 1-2 of claim 16 to recite –wherein the at least one server is further configured to cause the system to:—.



Amend “further comprising instructions that, when executed by the at least one computing device, cause the system to:” in lines 1-2 of claim 18 to recite –wherein the at least one server is further configured to cause the system to:—.

Amend “wherein at least one server that is further configured to cause the system to” in lines 1-2 of claim 19 to recite –wherein the at least one server is further configured to cause the system to—.
	Amend “the results for the analytics task” in line 2 of claim 19 to recite –the results from the analytics task--.

Amend “wherein at least one server that is further configured to cause the system to:” in lines 1-2 of claim 20 to recite –wherein the at least one server is further configured to cause the system to:—.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per Claim(s) 1 (and similarly claim 7, and consequently claims 2-6 and 8-12 which depend on claims 1 and 7), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) determining that an intent of the natural-language input corresponds to an analytics task for an analytics system to execute based on an analytical dataset; determining, from the natural-language input, slot values corresponding to multiple slots associated with the analytics task.
2006/0080101 teaches determining intent then filling slots in a frame corresponding to the intent (Figure 3).  The slots in the frame do not appear to include command/request/question type as one of the slots, and the intent does not appear to be an analytics task.
2017/0270915 (15/447,468) teaches “FIG. 3 schematically describes an embodiment of performing natural language processing on speech input of a user of an electronic device. Speech recognition 301 recognizes speech input of a user and transforms this speech input into a text representation, here the user query "How many times have I cycled to work this month?" 302. This user query 302 is passed to natural language processing 303 where natural language processing methods such as a semantic analysis are applied on the user query 302. The natural language processing 303 recognizes that the user query " How many times have I cycled to work this month?" 302 can be decomposed into a question part 304, namely " How many times", a concept part 305, namely "cycled to work", and an indication of a time period part 306, namely "this month". As it is assumed here that the concept part 305 relates to a concept "cycled to work" which is not yet defined, this concept is passed to a question and answer process 307 by which characteristics of the concept "cycling to work" are specified. The question and answer process 307 results in a respective representation slot values, and does not describe where the analytics task has multiple slots.
6292767 teaches “FIG. 3 shows an example sentence 260 and a corresponding interpretation 270 which might be generated by the run-time interpreter 250 according to a user specification of semantics. The run-time interpreter 250 produces interpretations that comprise "slots" and corresponding values for these slots. In the example of FIG. 3, in which the user specification of semantics is for a hypothetical automated banking system, the interpretation for an input sentence 260, "Transfer five hundred dollars from savings to checking," might fill a command-type slot 340 with a value "transfer" 345, a source-account slot 350 with a value "savings" 355, a destination-account slot 360 with a value "checking" 365 and an amount slot 370 with a value "500" 375. This interpretation could be depicted as follows” (col. 3, lines 4-23).  This reference describes where command type is one type of slot which may suggests where “How many times have I cycled to work this month?” in 2017/0270915 has a slot for the question type and a slot for “this month”.  This reference, however, does not describe separately determining the intent and does not specifically describe where there are multiple other slots for an analytics task relative to the command type slot (such that if determining the command type slot value is determining the intent, then this reference does not appear for an analytics task are determined).
2015/0169284 teaches “In some embodiments, after a virtual assistant performs an action (e.g., as part of act 906 of process 900 or in any other suitable context), the user may engage the virtual assistant in a dialogue related to the action. The user may engage the virtual assistant in a dialogue by providing voice input (e.g., natural language input) to the virtual assistant, by typing input, and/or providing input in any other suitable way. The virtual assistant may process the input using ASR, NLU, and/or any other suitable types of speech processing techniques. In some embodiments, the virtual assistant may use one or more topic-dependent language models to recognize the user's spoken input. As one non-limiting example, in response to a virtual assistant presenting information to the user (e.g., a notification that the New England Patriots beat the New York Giants in the Superbowl by a lopsided score), the user may request the virtual assistant to provide the user with additional information by asking the virtual assistant a follow-up question related to the presented information (e.g., " How many touchdowns did Tim Tebow throw?"). The virtual assistant may recognize the received voice input using a topic-dependent language model for recognizing speech input relating to sports and/or any other suitable language model” (paragraph 216)
2002/0161646 teaches “The mining/reporting capability allows business to interface with data that is stored in the usage data files 60. An advertising effectiveness interface utilizes the usage data files 60 and business data files 56 to generate analysis surrounding the effectiveness of location-based advertising campaigns. The analysis will address questions such as "How many people received my campaign in the 
2016/0098996 teaches “In one embodiment, the service 108 is a service that performs a variety of functions within the computing resource service provider 102 environment. The variety of functions performed by the service 108 includes, but is not limited to, data warehousing functions or applications, data processing functions or applications, data analysis functions or applications, data storage functions or applications, data security functions or applications, and data management functions or applications. In one embodiment, the service 108 is a service that performs this variety of functions and is hosted outside of the computing resource service provider 102 environment. In one embodiment, the service 108 is hosted in an environment provided by a customer of the computing resource service provider 102. In one embodiment, the service 108 is hosted in an environment provided by a third party (e.g., neither the customer of the computing resource service provider 102 nor the computing resource service provider 102)” (paragraph 66).  This reference describes where a function can be a “data analysis function” (suggested to be an analytics function).
	2015/0088499 teaches “For the purposes of the present discussion, software functionality may be any function, capability, or feature, e.g., stored or arranged data, that is provided via computer code, i.e., software. Generally, software functionality may be accessible via use of a user interface and accompanying user interface controls and features. Software functionality may include actions, such as retrieving data pertaining to a computing object (e.g., business object); performing an enterprise-related task, 
8326643 teaches “In comparison to FIG. 3, there is an additional component in FIG. 4 for customer interaction management 405. This is an automated system such as that available from Genesys Telecommunications Laboratories, Inc. located in Daly City, Calif. The Genesys.RTM. software platform provides functionality to identify callers, route calls, report caller statistics and provides a voice portal system to offer self-service resources over the phone to customers. The speech recognition system of FIG. 3 is broken down into two components shown in FIG. 4: the recording application rules module 401 and the speech analytics module 403. The recording application rules module 401 is in communication with the customer interaction management system 405. The customer interaction management system 405 may provide information regarding a call or number of calls to the recording application rules module 401 such 
2009/0287405 teaches “Analytics module 530 may also determine optimal routing and re-routing based upon analysis of collected traffic data. Further, the analytics module 530 may perform historical processing tasks. For instance, analytics module 530 may periodically pull data from traffic log 132. Analytics module 530 may analyze the log data and calculate effective travel speed of various time slots, conditions, vehicle types, road classes, road segments, and so forth. The result of calculations performed by analytics module 530 may be persisted in a traffic database 208 that may be referenced to provide traffic 118(3) service to devices 502. Analysis of traffic data via analytics module 530 may also be used to adjust VTS locations and/or VTS criteria that may be used to determine VTS locations. While illustrated as a component of the service manager module 116, analytics module 530 may also be provided as a standalone module of the server 502, by way of a different server, either on-line or off-line, and so forth”
2017/0084295 teaches “Each analytics engine or the platform more generally may include a component configured to perform automated extraction of verbal word content and/or non-verbal acoustic features/indicators from a speech signal. The analytics engine or the platform more generally may utilize verbal content extracted from the speech signal (such as words or phrases), non-verbal acoustic features/indicators (such as prosodic features and/or others), articulatory features (e.g., how the speaker's tongue moves during the speech), phonetic features, spectral features, or a combination of verbal features and non-verbal features, e.g., in the performance of a particular speech analytics task”
2010/0033036 teaches “Data in the storage module 140 can be accessed by the application engines 160 over a data network 150. Depending on the particular implementation, the application engines 1160 may include a set of functional engines each configured for a different analytic task. Examples include an agent assist engine 162, a supervisor assist engine 164, a web services engine 166, and a survey engine 168, as will be described in a later section of the document. Contact center agents 104 and managers 105 can interact with some or all of the application engines 160 through a data network 180, which may or may not be the same as the data network 150 coupling the two types of service engines 110 and 160” (paragraph 34)  This reference describes engines that are each configured for a different analytic (singular) task including “agent assist”, “supervisor assist”, “web services”, “survey”
10467122 teaches “data reduction filtering may be performed on the real-time service data to transform the real-time service data into reduced real-time service data. In addition or in the alternative, one or more analytics tasks that comprise a web 

As per Claim(s) 13 (and consequently claims 14-20 which depend on claim 13), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 13, including (i.e. in combination with the remaining limitations in claim[s] 13) receive a selection of an analytical dataset from the analytical datasets; analyze the analytical dataset and determine a suggested analytics task; provide an indication of the suggested analytics task in a chatbot interface within the analytics interface; receive, from a client device, a natural-language input in response to the indication of the suggested analytics task; determine, from the natural-language input, slot values corresponding to multiple slots associated with the suggested analytics task;
2009/0228818 teaches “The computer system of claim 12, wherein the third program code is configured to analyze information associated with the displayed data 
2016/0307210 teaches “FIG. 5 shows a screenshot of a user interface showing different drop zones responsive to the user selecting a data field, each drop zone configured to allow the user to take a recommended action for the selected data field, according to an embodiment” (paragraph 16) and “FIG. 5 shows a screenshot of a user interface showing different drop zones responsive to the user selecting a data field, each drop zone configured to allow the user to take a recommended action for the selected data field, according to an embodiment. The user provides a selection of a data field 510 using the user interface 500. The user interface manager 220 receives the selection of the data field 510. The user interface manager 220 sends a request to the recommendation engine 150 to generate recommendations of actions that the user can take based on the selected data field 510” (paragraph 93) and “The recommendation engine 150 determines recommendations of actions that users have taken in the past after selecting the data field 510. The recommendation engine 150 may filter the user actions considered for making the recommendation, for example, by considering user actions taken within a time window (say recent most user actions), considering user actions of a subset of users, and so on. The recommendation engine 150 determines recommendations of user actions that the user can take for the selected data field 510 and sends the recommendations to the user interface manager 220. The recommendation engine 150 may recommend a type of visualization using the data field, for example, a type of chart that past users have used to view the selected data field 510. For example, as shown in FIG. 5, the recommendation engine 150 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 2/28/2022
/ERIC YEN/Primary Examiner, Art Unit 2658